14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mildred MILLER, Plaintiff Appellant,v.Janet RENO, U.S. Attorney General;  Kathleen Hawk, Director;American Correctional Association;  John Doe, Ithrough V:  Jane Doe, I through V,Defendants Appellees.
No. 93-7251.
United States Court of Appeals,Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 24, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  David A. Faber, District Judge.
Mildred Miller, appellant Pro Se.
S.D.W.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Reno, No. CA-93-913-1 (S.D.W. Va.  Nov. 2, 1993).  However, we modify the district court's order to a dismissal without prejudice.  Appellant retains the right to refile her claims as a Bivens-type* action, or in some other appropriate form.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)